USDC IN/ND case 3:19-cv-00198-DRL-MGG document 51 filed 09/29/20 page 1 of 8


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ANDRE VANCE POWELL,

                      Petitioner,

        v.                                         CAUSE NO. 3:19-CV-198-DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION & ORDER

       Andre Vance Powell, a prisoner without a lawyer, filed an amended habeas corpus

petition challenging the disciplinary decision (WCC 18-10-0017) at the Westville

Correctional Facility in which the Disciplinary Hearing Officer (DHO) found him guilty

of a community re-entry center violation under Indiana Department of Correction

(IDOC) policy B-250. ECF 21. As a result, he was sanctioned with the loss of 90 days

earned credit time. Id. The Warden has filed the administrative record, and Mr. Powell

has filed his traverse. ECF 29; ECF 30. Thus, this case is fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due process

rights in prison disciplinary hearings: (1) advance written notice of the charges; (2) an

opportunity to be heard before an impartial decisionmaker; (3) an opportunity to call

witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the factfinder of

evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418 U.S.
USDC IN/ND case 3:19-cv-00198-DRL-MGG document 51 filed 09/29/20 page 2 of 8


539 (1974). To satisfy due process, there must also be “some evidence” in the record to

support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445, 455 (1985).

       In this case, Mr. Powell was found guilty of a community re-entry center violation

under IDOC policy B-250. Specifically, IDOC offense B-250 prohibits inmates from:

       (D) Failing to report to work/school as scheduled, being absent from
       work/school, failing to return to the center/program within prescribed
       time limits unless approved by the Warden. . . . [and]

       (G) While in the community Re-Entry Center/Community Transition
       Program, refusing to work or accept a work, program or housing
       assignment, or unauthorized absence from any work or program
       assignment.

ECF 29-20 at 9. The conduct report charged Mr. Powell as follows:

       On 9/20/18, at approximately 2:00 PM, I caseworker Huffman was
       informed that offender Andre Powell #951140 had not been reporting to his
       assigned job, the DNR. He told staff that he had been fired from DNR but
       upon further investigation it was found that he had not been fired from
       DNR and had instead just not been going to work. This violates the rules of
       the re-entry program.

ECF 21-1 at 1.

       On October 10, 2018, Mr. Powell was notified of the charge when he was served

with the conduct report and screening report. ECF 29-2. He pleaded not guilty and

requested witness statements from two officers and a fellow offender. In response to Mr.

Powell’s request for witness testimony regarding whether Sergeant Boone was the first

one to inform him that he was back on the DNR “count letter,” Sergeant Boone provided

the following statement, “[I]t’s impossible for me to say if anyone else informed you of

the transportation but I told you on my day back from my days off that you were on the

ticket and that you needed to be up for work the next day which would have been the


                                              2
USDC IN/ND case 3:19-cv-00198-DRL-MGG document 51 filed 09/29/20 page 3 of 8


day of 9-20-18.” ECF 29-2; ECF 29-11. In response to Mr. Powell’s request for witness

testimony regarding whether Sergeant Boone ordered Officer Greenwood to “scratch

[him] off the count letter,” Officer Greenwood provided the following statement, “Not

that I am aware of or can recall.” ECF 29-2; ECF 29-12. Additionally, Offender Russell

Leach provided the following witness statement in support of Mr. Powell’s contentions,

“I know he got fired on what date not sure, then sometime later tried getting back on the

bus and they Jay would not let him back on because they had fired him. Jay is the DNR

person over the DOC.” ECF 29-13. Mr. Powell also requested physical evidence in the

form of an email from DNR assistant manager Alex deGroot to show that he had not been

allowed to “come out to DNR” since July, but he was not provided with that email

because it did not exist.1

       On December 3, 2018, the DHO held Mr. Powell’s hearing. ECF 29-10. Mr. Powell

again pleaded not guilty. Id. After considering the evidence—including the staff reports

and the conduct report—the DHO found Mr. Powell guilty of violating offense B-250,

noting that the “staff reports [and] conduct report clearly states that offender had not

been working.” Id. Accordingly, the DHO recommended that he be sanctioned with the

loss of 90 days earned credit time. Id. The DHO noted that the sanctions were imposed




1Mr. deGroot responded in an email dated September 25, 2018, that there were “no letters or
emails or written documentation that I recall or could find. I do recall Powell being a team
member that had a very hard time following directions and staying occupied.” ECF 29-2; ECF 29-
18.




                                              3
USDC IN/ND case 3:19-cv-00198-DRL-MGG document 51 filed 09/29/20 page 4 of 8


due to the seriousness of the offense and the offender’s attitude and demeanor during the

hearing. Id.

         In his amended petition, Mr. Powell presents several grounds that he claims entitle

him to relief. ECF 21 at 2–15. The relief he seeks is comprised of three forms: (1) a

“stipulation that no offer of a ‘rehearing’ will be accepted” by the court; (2) a return to the

South Bend Community Re-Entry Center; and (3) reimbursement for his lost state wages

stemming from the removal of his work assignment upon transfer from the South Bend

Community Re-Entry Center. Id. at 16–17. He later clarified and reiterated that he seeks

to be “returned to the Re-Entry Center pursuant to state law.” ECF 28 at 6. He also raises

concerns with the conditions of his confinement related to asbestos allegedly used as

insulation at the Westville Correctional Facility. Id.

         As Mr. Powell has been informed in this case and others,2 the only relief available

in a habeas action such as this is the restoration of the 90 days of good time credit.

However, because Powell has since been released from prison, a live controversy no

longer exists, which renders the case moot. As noted recently by the Seventh Circuit

Court of Appeals in a similar case involving Mr. Powell:

         Our jurisdiction is limited to live ‘cases and controversies.’ U.S. Const. Art.
         III, § 2U.S. Const. Art. III, § 2; see United States v. Munsingwear, Inc., 340 U.S.
         36, 71 S.Ct. 104, 95 L.Ed. 36 (1950); Auto Driveaway Franchise Systems, LLC v.
         Auto Driveaway Richmond, LLC, 928 F.3d 670, 674 (7th Cir. 2019). A petition
         for a writ of habeas corpus becomes moot after a petitioner is released from
         custody unless the petitioner will suffer sufficient collateral consequences
         from the feature of his custody that he is challenging. See Spencer v. Kemna,
         523 U.S. 1, 7–14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Lane v. Williams, 455
         U.S. 624, 102 S.Ct. 1322, 71 L.Ed.2d 508 (1982); Tara Gold Res. Corp. v. S.E.C.,

2   See ECF 26; see also Powell v. Warden, 3:19-CV-297-RLM-MGG at ECF 12, ECF 27.


                                                 4
USDC IN/ND case 3:19-cv-00198-DRL-MGG document 51 filed 09/29/20 page 5 of 8


       678 F.3d 557, 559 (7th Cir. 2012). Although we presume that a criminal
       conviction has collateral consequences, we do not extend that presumption
       with respect to prison disciplinary proceedings. Spencer, 523 U.S. at 7–16,
       118 S.Ct. 978; Eichwedel v. Curry, 700 F.3d 275, 279 (7th Cir. 2012) (collecting
       cases).

Powell v. Galipeau, 808 Fed. Appx. 386, 387–88 (7th Cir. 2020). As in that case, the record

here indicates that Mr. Powell has been released from the Westville Correctional Facility.

According to the Indiana Department of Correction’s website, Mr. Powell was released

on February 21, 2020, and “[r]eturned to court authority on release.” See Indiana Offender

Database,     Andre      V.     Powell     DOC       Number       951140,     available     at:

https://www.in.gov/apps/indcorrection/ofs/ofs?lname=powell&fname=andre&searc

h1.x=26&search1.y=14 (last visited September 28, 2020). On March 4, 2020, Mr. Powell

filed a notice of change of address from the Elkhart County Work Release to the Faith

Mission in Elkhart. ECF 47. On August 10, 2020, Mr. Powell filed another notice of change

of address, this time from the Faith Mission to the Elkhart County Correctional Complex.

ECF 49. Thus, Mr. Powell’s departure from the custody of the Westville Correctional

Facility “means that he cannot obtain any potential benefit from a favorable decision”

because the Westville Correctional Facility cannot provide him additional relief at this

point. Powell, 808 Fed. Appx. at 388 (internal quotation marks omitted) (quoting Pope v.

Perdue, 889 F.3d 410, 414 (7th Cir. 2018)). Moreover, Mr. Powell has not established any

potential collateral consequences related to the transfer and revocation of his work-

release or the disciplinary proceeding itself. See id. (citing Spencer v. Kemna, 523 U.S. 1, 7–

14 (1998); Lane v. Williams, 455 U.S. 624 (1982); Tara Gold Res. Corp. v. S.E.C., 678 F.3d 557,

559 (7th Cir. 2012)).


                                              5
USDC IN/ND case 3:19-cv-00198-DRL-MGG document 51 filed 09/29/20 page 6 of 8


       Even assuming, arguendo, that the case was not moot, none of the actual relief

requested by Mr. Powell—including a stipulation that he not be subjected to a rehearing,

a transfer to the South Bend Community Re-Entry Center, and monetary damages—

would be available here. Mr. Powell claims that his rights were violated when he was

transferred out of the South Bend Community Re-Entry Center as punishment prior to a

hearing and before being found guilty of the charged offense in violation of both IDOC

policy3 and the Due Process and Equal Protection Clauses of the Constitution. He alleges

that the transfer was done in retaliation for filing a grievance. He further alleges that he

had a protected liberty interest in his community re-entry placement and that his transfer

after only one incident of “work performance” was a departure from the normal penalties

without proper justification. ECF 21 at 2–3.

       As noted above, the challenge to his transfer is not properly addressed in a habeas

corpus action because it does not implicate the fact or duration of his custody. As

explained by this circuit and as quoted in a previous order in this case:4

       State prisoners who want to raise a constitutional challenge to any other
       decision, such as transfer to a new prison, administrative segregation,
       exclusion from prison programs, or suspension of privileges, must instead
       employ § 1983 or another statute authorizing damages or injunctions—


3 Mr. Powell states, “My transfer was in conflict with Policy 02-02-101, which specifies five
grounds on which a transfer can be made, aside from a medical ground.” ECF 21 at 2. Of note,
the failure to follow departmental policy does not rise to the level of a constitutional violation.
See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (state-law violations provide no basis for federal
habeas relief); Keller v. Donahue, 271 F. Appx. 531, 532 (7th Cir. 2008) (inmate’s claim that prison
failed to follow internal policies had “no bearing on his right to due process”).

4In that order, Mr. Powell was advised that, if he wanted to “pursue remedies other than the
restoration of his earned credit time, he can initiate a separate lawsuit under 42 U.S.C. § 1983,
subject to all the usual constraints of the PLRA.” ECF 26 at 3.


                                                 6
USDC IN/ND case 3:19-cv-00198-DRL-MGG document 51 filed 09/29/20 page 7 of 8


       when the decision may be challenged at all, which under Sandin v. Conner .
       . . will be uncommon.

Moran v. Sondalle, 218 F.3d 647, 651 (7th Cir. 2000) (citations omitted). Although Mr.

Powell argues vigorously that his transfer triggered due process protections and requires

habeas relief due to the nature of the South Bend Community Re-Entry Center versus the

conditions at the Westville Correctional Facility, his argument falls short. The law

squarely addresses this issue in the context of a prisoner seeking transfer to a work-

release program:

       The cases suggest the following generalization. If the prisoner is seeking
       what can fairly be described as a quantum change in the level of custody—
       whether outright freedom, or freedom subject to the limited reporting and
       financial constraints of bond or parole or probation, or the run of the prison
       in contrast to the approximation to solitary confinement that is disciplinary
       segregation—then habeas corpus is his remedy. But if he is seeking a
       different program or location or environment, then he is challenging the
       conditions rather than the fact of his confinement and his remedy is under
       civil rights law, even if, as will usually be the case, the program or location
       or environment that he is challenging is more restrictive than the alternative
       that he seeks.

       The line is not a sharp one, and work release falls smack in the middle. But
       since we must choose, we think it is closer to the second pole than to the
       first. The prisoner remains confined, but instead of spending the daytime
       hours working in a prison factory, he works in a factory outside the prison.
       The factories may be identical, proximate, and so forth and the prisoner
       may be under the same restrictions in either place, in which event only the
       location differs—not the quantum of confinement. This is not to say that the
       prisoner will be indifferent between the two forms of confinement. Nor will
       the two work places always be so similar as in our example. But lines are
       lines, and we place work release on the civil rights side.

Graham v. Broglin, 922 F.2d 379, 381 (7th Cir. 1991). Though Mr. Powell’s circumstances

are not identical to those described in Graham, the relief he seeks pushes his claims into

civil rights territory. As aptly noted by Judge Miller in a similar case, “These distinctions


                                             7
USDC IN/ND case 3:19-cv-00198-DRL-MGG document 51 filed 09/29/20 page 8 of 8


might seem fuzzy, [but] the court of appeals drew a line and placed claims like those

brought by Mr. Powell in the category of civil rights cases, not habeas cases. . . . [T]he

court of appeals acknowledged that there would be differences, and nonetheless drew a

line.” Powell v. Warden, No. 3:19-CV-297-RLM-MGG, 2019 WL 5388169, 2–3 (N.D. Ind.

Oct. 21, 2019). Thus, even if this case were not moot, the court could not award the relief

Mr. Powell seeks in his habeas petition.

       For these reasons, the court:

       (1) DISMISSES AS MOOT the amended habeas petition (ECF 21);

       (2) DENIES AS MOOT the motion for resolution (ECF 40) and motion to clarify

the record (ECF 44); and

       (3) DIRECTS the clerk to enter judgment and close this case.

       SO ORDERED.

       September 29, 2020                        s/ Damon R. Leichty
                                                 Judge, United States District Court




                                            8
